UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1352


KEVIN C. BETSKOFF, SR., on behalf of himself,

                Plaintiff - Appellant,

          v.

BANK OF AMERICA NATIONAL ASSOCIATION,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:12-cv-01998-CCB)


Submitted:   August 20, 2013                 Decided:   August 26, 2013


Before MOTZ, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin C. Betskoff, Sr., Appellant Pro Se.      Mark W. Kinghorn,
MCGUIREWOODS, LLP, Charlotte, North Carolina; Craig Robert
Haughton, MCGUIREWOODS, LLP, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kevin C. Betskoff, Sr., appeals the district court’s

orders declining         to   remand   to       Maryland      state   court    his    suit

against Bank of America, dismissing his complaint for failure to

state a claim, and denying his motion to reconsider.                         We affirm.

            Given    that      Betskoff’s         complaint         established       both

diversity and federal question jurisdiction, the district court

properly denied Betskoff’s motion to remand the case to state

court.     See 28 U.S.C. § 1441(a), (b) (2006); Francis v. Allstate

Ins. Co., 709 F.3d 362, 366-67 (4th Cir. 2013).                          Nor did the

district court abuse its discretion in exercising supplemental

jurisdiction over his closely associated state law claims.                             See

28 U.S.C. § 1367(a) (2006); Crosby v. City of Gastonia, 635 F.3d

634, 644 (4th Cir. 2011).

            We    also    conclude     that       the    district     court    properly

granted Bank of America’s Fed. R. Civ. P. 12(b)(6) motion to

dismiss.     As the district court observed, Betskoff’s attempts to

assert claims under the Maryland Consumer Debt Collection Act,

Md. Code Ann., Com. Law §§ 14-201 to 14-204 (LexisNexis 2005),

the Maryland Consumer Protection Act, Md. Code Ann., Com. Law

§§ 13-101    to   13-501      (LexisNexis        2005    &    Supp.   2012),    and    the

Truth In Lending Act, 15 U.S.C. § 1666h(a) (2006), must each

fail   because    the    statutory     schemes          in   question   protect       only

consumer    credit   transactions;          they    do       not   provide    causes    of

                                            2
action    relating         to    credit      transactions         between     corporate

entities.       See Md. Code Ann., Com. Law § 14-201(c) (LexisNexis

2005);    Md.      Code    Ann.,      Com.       Law    §§     13-101(c)-(d),       13-303

(LexisNexis Supp. 2012); 15 U.S.C. §§ 1603(1), 1666h(a) (2006).

By Betskoff’s own representation, the bank account involved in

his suit is a corporate account belonging to a limited liability

company, and the debt that was offset by Bank of America had

accrued on a credit card associated with that corporate account.

The   three     statutory       schemes      that      he    attempts   to   invoke   are

therefore inapplicable to his circumstances.

              As   for     Betskoff’s      state        law    conversion    claim,    we

recognize that a defendant may commit conversion even if acting

in “good faith” and without “any consciousness of wrongdoing.”

Nickens v. Mount Vernon Realty Group, LLC, 54 A.3d 742, 757 (Md.

2012)    (citation        omitted).       Yet       Betskoff’s      claim    must     fail

because Maryland law established that money, as an intangible,

is not subject to a claim for conversion unless “a plaintiff can

allege    that     the     defendant      converted          specific   segregated     or

identifiable funds.”            Allied Inv. Corp. v. Jasen, 731 A.2d 957,

966 (Md. 1999); see also Darcars Motors of Silver Spring, Inc.

v. Borzym, 841 A.2d 828, 833 n.3 (Md. 2004).                       Because Betskoff’s

funds were commingled with others not only when he deposited

them into a third party’s account but also when Bank of America

used the account funds to offset the credit card delinquency,

                                             3
“the     cash    los[t]     its    specific      identity”        such       that,    under

Maryland    law,     it     no    longer    retained      the     discrete,          unitary

identity        necessary    for     Betskoff’s        interests        in     it    to    be

redressed under a theory of conversion.                    Allied Inv. Corp., 731

A.2d at 967; Lasater v. Guttmann, 5 A.3d 79, 88 (Md. Ct. Spec.

App. 2010).

            Finally, Betskoff’s claim for intentional infliction

of emotional distress is also doomed, as Bank of America would

not be liable even if it did what the complaint alleges:                                   It

would not be “extreme and outrageous” for Bank of America to

offset a debt associated with a bank account with funds that

were    deposited     in    that    account,         especially    as    Betskoff         has

admitted that Bank of America did not know the true source of

the funds.        See Manikhi v. Mass Transit Admin., 758 A.2d 95, 113

(Md. 2000) (discussing elements).

            Accordingly,          although      we     grant     Betskoff       leave      to

proceed    in     forma     pauperis,      we   affirm     the     district          court’s

judgment.        We dispense with oral argument because the facts and

legal    contentions        are    adequately        presented    in     the    materials

before    this     court    and    argument     will     not     aid   the     decisional

process.

                                                                                    AFFIRMED




                                            4